USDC IN/ND case 3:20-cv-00604-DRL-MGG document 5 filed 08/10/20 page 1 of 4


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

    JOSHUA TAYLOR,

               Plaintiff,

                      v.                            CAUSE NO. 3:20-CV-604-DRL-MGG

    ELIZEBETH HIX, B GWILLIM, LYNNE
    FRYE,

               Defendants.

                                    OPINION & ORDER

        Joshua Taylor, a prisoner proceeding without a lawyer, filed a complaint under 42

U.S.C. § 1983. Under 28 U.S.C. § 1915A, the court must screen the complaint to determine

whether it states a claim for relief. The court remains ever mindful that “[a] document

filed pro se is to be liberally construed.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (citation

omitted).

        Mr. Taylor alleges that on November 25, 2017, he fell and hit his head while he

was housed at the Miami Correctional Facility (MCF).1 He was seen by Nurse Elizabeth

Hix, who told him to lie down so he could be monitored for a few hours. As he was lying

there, he heard Nurse Hix tell another inmate that his medical record showed that he had

committed a sex offense, which he claims is untrue. He thought “nothing of it,” however,

and was later released from the medical unit and returned to his dorm. The following

day, another inmate punched him in the face, allegedly because he had heard that Mr.

Taylor was a sex offender. This other inmate was an adherent of the same religion as Mr.


1The complaint reflects that Mr. Taylor is currently housed at Wabash Valley Correctional
Facility.
USDC IN/ND case 3:20-cv-00604-DRL-MGG document 5 filed 08/10/20 page 2 of 4



Taylor, and he allegedly found it contrary to their shared religious principles that Mr.

Taylor would commit a sex crime. Mr. Taylor claims that he is actually incarcerated for

drug offenses, but computer records created when he arrived in prison mistakenly

indicated that he had committed a sex offense. He claims that he complained to prison

employee Lynne Frye and Director of Nursing B. Gwillim about this computer error, but

it took them some months to correct it. He submits copies of grievances showing that a

computer programming specialist corrected the error in February 2018. He seeks

monetary damages against defendants Hix, Gwillim, and Frye, asserting that they

violated his privacy rights under the Health Insurance Portability and Accountability Act

(“HIPAA”), 42 U.S.C. § 1320d et seq.

       Mr. Taylor signed his complaint on July 16, 2020, and it was electronically filed

with this court on July 20, 2020 (ECF 1 at 1, 8). The underlying events he describes

occurred between November 2017 and February 2018. Suits filed under 42 U.S.C. § 1983

borrow the statute of limitations for state personal injury claims, which in Indiana is two

years. Richards v. Mitcheff, 696 F.3d 635, 637 (7th Cir. 2012). The date on which the claim

accrues, and the limitations period starts running, is the date when a plaintiff knows the

fact and the cause of an injury. O’Gorman v. City of Chicago, 777 F.3d 885, 889 (7th Cir.

2015). Here, it is apparent that Mr. Taylor was aware of his injuries, and their cause,

immediately as they occurred. Because he tendered his complaint for filing more than

two years later, the complaint is untimely. Although the statute of limitations is

ordinarily an affirmative defense, where it is clear from the face of the complaint that the

action is untimely, dismissal at the pleading stage is appropriate. See O'Gorman, 777 F.3d
                                             2
USDC IN/ND case 3:20-cv-00604-DRL-MGG document 5 filed 08/10/20 page 3 of 4



at 889; Cancer Found., Inc. v. Cerberus Capital Mgmt., LP, 559 F.3d 671, 674 (7th Cir. 2009).

That is the case here.

       Assuming Mr. Taylor could overcome the statute of limitations bar, his allegations

do not state a plausible claim for relief. If Nurse Hix disclosed information from Mr.

Taylor’s medical records, such conduct is certainly unprofessional, but HIPAA does not

create a private right of action. See Dittmann v. ACS Human Servs. LLC, 210 F. Supp. 3d

1047, 1054 (N.D. Ind. 2016). “Only the Secretary of Health and Human Services or the

Attorney General of a state may bring an enforcement action under HIPAA.” Id. The other

two defendants aren’t alleged to have disclosed any information; and, at most, they

delayed in correcting a computer error. This would not give rise to a constitutional claim.

       To the extent he is trying to assert an Eighth Amendment failure-to-protect claim,

there is nothing to indicate that defendants Frye and Gwillim should have realized that

a computer error in Mr. Taylor’s internal records put him at risk of injury, or that they

were deliberately indifferent to such a risk. See Gevas v. McLaughlin, 798 F.3d 475, 480 (7th

Cir. 2015). Though Mr. Taylor comes closer to alleging a failure-to-protect claim against

Nurse Hix, as she allegedly disclosed this information to another inmate, he does not

include any factual content from which it can be plausibly inferred that Nurse Hix acted

with deliberate indifference to his safety, rather than negligence or carelessness. Wells v.

Caudill, ---F.3d---, 2020 WL 4198135, 2 (7th Cir. July 22, 2020) (under the Eighth

Amendment “simple error, negligence, or even gross negligence is not enough”). Nor

does the court equate her statement to labeling an inmate a “snitch” or making other

statements that pose an obvious risk of harm, as many inmates are incarcerated for sex
                                             3
USDC IN/ND case 3:20-cv-00604-DRL-MGG document 5 filed 08/10/20 page 4 of 4



offenses. See Glover v. Schraufnagel, 720 F. App’x 312, 313 (7th Cir. 2018). It appears instead

to be simply an unusual series of events that led to Mr. Taylor being punched by the other

inmate. Therefore, the court concludes that his allegations do not state a viable

constitutional claim against any defendant.

       “The usual standard in civil cases is to allow defective pleadings to be corrected,

especially in early stages, at least where amendment would not be futile.” Abu-Shawish v.

United States, 898 F.3d 726, 738 (7th Cir. 2018). It appears unlikely that Mr. Taylor can

overcome the statute of limitations barrier if given another opportunity to plead his

claims, or that he could allege a plausible constitutional claim against any defendant,

consistent with the allegations he has already made. However, in the interest of justice,

the court will allow him to amend his complaint if, after reviewing this court’s order, he

believes that he can state a timely, viable claim for relief against these defendants. See

Luevano v. Wal-Mart, 722 F.3d 1014 (7th Cir. 2013).

       For these reasons, the court:

       (1) GRANTS the plaintiff until September 4, 2020 to file an amended complaint if

he so wishes; and

       (2) CAUTIONS him that if he does not respond by that deadline, this case will be

dismissed pursuant to 28 U.S.C. § 1915A, because the current complaint does not state a

claim upon which relief can be granted.

       SO ORDERED.

       August 10, 2020                             s/ Damon R. Leichty
                                                   Judge, United States District Court

                                              4
